DETAILED ACTION
Status of the Claims
	Claims 2 and 9-10 are cancelled. Claims 1 and 3-8 are pending in this application. Claims 1 and 3-8 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/KR2018/010855 filed on 09/14/2018, which claims priority from the foreign applications KR10-2017-0118928 filed on 09/15/2017.
Rejections Withdrawn
The USC 101 rejection over claims 9-10 is withdrawn per applicant’s cancellation of claims 9-10. 
The USC 103 rejection over claims 9-10 under over Bacillus hwajinpoensis strain CSR_18 (Bacillus hwajinpoensis strain CSR_18 16S ribosomal RNA gene, partial sequence, GenBank: KX035025.1, publication date: 07/13/2016) is withdrawn per applicant’s cancellation of claims 9-10. 
The USC 103 rejection over claims 1-10 under Schulze et al (WO2006117019 A1, publication date: 11/9/2006) is withdrawn per applicant’s amendment of limiting the concentration range to 0.005-0.01 wt%. The minimum amount that Schulze teaches is 0.1 wt% with is outside the range of the instant invention. For this reason, the rejection is withdrawn. 
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (KR20160034232A, publication date 02/08/2017), Lampis et al (Sattabacins and Sattazolins: New Biologically Active Compounds with Antiviral Properties Extracted from a Bacillus sp., JOURNAL OF ANTIBIOTICS VOL. 48 NO. 9, publication date: September 1995) and Yoon et al (Bacillus hwajinpoensis sp. nov. and an unnamed Bacillus genomospecies, novel members of Bacillus rRNA group 6 isolated from sea water of the East Sea and the Yellow Sea in Korea, International Journal of Systematic and Evolutionary Microbiology (2004), 54, 803–808). 
The recitation of “an extract of the strain, lysate or cultured product” is read as referring to an extract of the Bacillus hwajinpoensis strain, an extract of the lysate of the Bacillus hwajinpoensis strain 
Instant claim 3 provides for a SEQ ID for 16S rDNA, which is only utilized to classify and differentiate strains for phylogenic analysis.  Thus, it is just a way to classify the strain, which is still a strain of Bacillus hwajinpoensis.   It does not have functional consequence or even necessarily present a compositional difference to the claimed invention.  
Regarding claims 1, 3 and 6, Min teaches a cosmetic composition for skin whitening which includes a Bacillus Gibsonii (abstract of the Google English translation document) or Bacillus Thuringiensis (experimental example 2 of the Google English translation document) wherein the active ingredient is 4-hydroxysattabacin which is an extract of Bacillus Gibsonii (claim 3 of the Google English translation document). Min also teaches “The pharmaceutical composition of the present invention can be administered to mammals such as mice, livestock, humans, and the like through various routes. All modes of administration are contemplated and may be administered, for example, by oral, parenteral, intravenous, intradermal, and subcutaneous injection” (page 5 of the Google English translation document). Since the instant application claim includes “an extract of the strain” as an option and not limiting the claim to only the Bacillus hwajinpoensis strain itself, this language allows for compounds/extracts that are found in Bacillus hwajinpoensis. Lampis provides the evidence that hydroxysattabacin is a compound that is commonly found in Bacillus strains (abstract, page 1 para 2). Thus it is assumed that 4-hydroxysattabacin is also found in Bacillus hwajinpoensis and therefore meeting the “an extract of the strain” limitation in the instant claim. The burden is on the applicant to prove that 4-hydroxysattabacin is not found in Bacillus hwajinpoensis.  Regarding concentrations, Min teaches 10, 25, and 50 ppm (0.001 wt%, 0.0025 wt% and 0.005 wt%) of the extract of the strain (experimental example 1 of the Google English Translation). When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).

Lampis teaches sattabacins including 4-hydroxysattabacin from a Bacillus species (abstract and figure 1).  The strain used was called Bacillus B-60 (Production).  Lampis provides for yeast extract and soluble starch for culturing the Bacillus (Production).  Lampis provides for an ethyl acetate isolation to make a crude extract of the Bacillus (Isolation). 
Yoon teaches that Bacillus strains such as Bacillus Gibsonii and Bacillus hwajinpoensis are very closely related to each other (fig 1, relations based on 16S rDNA sequences).  Yoon teaches that Bacillus hwajinpoensis and an unnamed species of Bacillus are novel members of Bacillus rRNA group 6 isolated from sea water of the East Sea and the Yellow Sea in Korea (title and abstract).  
Regarding claim 4, Min teaches the Bacillus Gibsonii to be in a cultured product comprising starch, yeast extract and peptone (example 1 of the Google English translation of Min) while Yoon recognizes the close relationship of Bacillus hwajinpoensis to Bacillus Gibsonii. 
Regarding claim 5, Min teaches ethyl acetate to be used to fraction the extract (example 1 of the Google English translation).  Lampis also provides for ethyl acetate isolation.
Regarding claim 7, Min teaches the extract of the strain to inhibit melanin production (experimental example 1 of the Google English Translation).
Regarding claim 8, Min teaches the extract of the strain to be used as a cosmetic composition (Formulation example one, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Min based on teachings of Lampis and Yoon to arrive at the claimed invention with a reasonable expectation of success.  Although hydroxysattabins are not taught by Yoon as being present in Bacillus hwajinpoensis, Yoon provides that Bacillus hwajinpoensis is in the same phylogenic tree with Bacillus Gibsonii, which does produce 4-hydroxysattabacin by teachings of Min, while Lampis provides for another species of Bacillus that also produces 4-hydroxsabbaticin.  Thus, it is expected that strains of .  

Response to Arguments
	Regarding the USC 103 rejection over claims 1 and 3-8 under Min, Lampis and Yoon, the applicant makes the following arguments:
	“Min discloses a cosmetic composition for skin whitening comprising an extract of Bacillus gibsonii or 4-hydroxysattabacin. However, Min fails to disclose Bacillus hwajinpoensis and its uses”. 
	This argument is acknowledged and is not found persuasive. As the prior office action and the above 103 rejection explains, Min meets “an extract of the strain” limitation. Min teaches “hydroxysattabacin” which is interpreted as meeting the limitation for “an extract of the strain” even 
	Applicant also argues:
“Lampis discloses that sattabacin, hydroxysattabacin, sattazolin and methylsattazolin with antiviral properties were isolated from a Bacillus sp. Strain B-60. Lampis discloses the isolation and selection of a Bacillus sp. which produces two types of novel compounds, namely sattabacins and sattaxolins, endowed with specific antiviral properties. However, Lampis does not disclose that hydroxysattabacin is a compound that is commonly found in Bacillus strains”. 
This argument is acknowledged and is not found persuasive. Examiner never stated that Lampis discloses hydroxysattabacin as a compound that is commonly found in Bacillus strains. It is merely an example of hydroxysattabacin being found in randomly selected Bacillus strain. Lampis provides for another species of Bacillus that also produces 4-hydroxsabbaticin in addition to Min’s teaching of 4-hydroxysattabacin being produced by Bacillus Gibsonii. 
Applicant also argues:
“Bacillus is a genus of Gram-positive, rod-shaped bacteria, a member of the phylum Firmicutes, with at least 266 named species. Even if hydroxysattabacin is a compound that may be commonly found in Bacillus strains, a person skilled in the art would understand that not all Bacillus strains containing hydroxysattabacin exhibit the same effects. A person skilled in the art would understand that it is not predictable what effect(s) each of the at least 266 strains would provide”. 
This argument is acknowledged and is not found persuasive. First, applicant does not provide evidence that its invention’s use as skin whitening is not due to hydroxysattabacin. Applicant also doesn’t provide evidence that Bacillus hwajinpoensis doesn’t comprise hydroxysattabacin or sattabacin. The burden is on the applicant to prove that its invention is inventive over the Min teachings.  Additionally, the rejection is not based on a person skill in the art’s understanding of what effects each 
Applicant also argues:
“Also, a Bacillus hwajinpoensis strain, a lysate thereof, a cultured product thereof, or an extract of the strain, lysate or cultured product contains various components, for example, proteins, lipids, growth factors, metabolites, toxins, or unknown compounds, etc. Even if hydroxysattabacin is a compound that may be commonly found in Bacillus strains, a person skilled in the art would know that it is difficult to predict particular effects of the Bacillus hwajinpoensis strain, the lysate thereof, the cultured product thereof, or the extract of the strain, lysate or cultured product from the effect of a single substance, hydroxysattabacin”.
This argument is acknowledged and is not found persuasive. A person skilled in the art would not be randomly trying to predict effects of a Bacillus strain. The disclosure about hydroxysattabacin is provided by Min. What applicant is arguing is not against the rejection of record but a hypothetical assumption of a person skilled in the art wanting to predict the effects of the Bacillus hwajinpoensis, the lysate thereof, the cultured product thereof, or the extract of the strain, lysate or cultured product strain. 
Applicant also argues:
“Yoon discloses a Bacillus hwajinpoensis strain isolated from sea water of the East Sea in Korea. However, the present invention is related to a method for enhancing skin whitening in a subject using Bacillus hwajinpoensis SNC 135 having an accession number of KCCM12051P. Yoon fails to disclose the use of the Bacillus hwajinpoensis for enhancing skin whitening in a subject. Yoon at best describes two strains SW-72(T) and SW-93, which each are deposited at the KCCM (Korean Culture Center of Microorganism) with accession numbers of KCCM41641(T) and KCCM41640, respectively. Abstract of Yoon”. 
This argument is acknowledged and is not found persuasive. Yoon teachings are not used to meet “a method for enhancing skin whitening” limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012) (MPEP 2145 IV). 
Applicant also argues: 
“Moreover, the Bacillus hwajinpoensis strain SNC 135, the lysate thereof, the cultured product thereof, or the extract of the strain, lysate or cultured product described in instant claims is administered in the form of a composition, and the Bacillus hwajinpoensis strain SNC 135, the lysate thereof, the cultured product thereof, or the extract of the strain, lysate or cultured product is comprised in an amount of 0.005-0.01 wt% based on the total weight of the composition. 
As evidenced from Figures 2-3 of the instant application, the melanin production inhibitory effect is significantly increased at the active ingredient content of 50 ug/mL (in other words, 50 ppm or 0.005 wt%). This concentration is significantly lower than the concentration of Bacillus gibsonii disclosed in Min. Min shows that 0.1% of the Bacillus gibsonii extract has mild skin whitening effect (See Experimental example 2 and Figure 2 of Min)”. 
This argument is acknowledged and is not found persuasive. Applicant refers to fig 2 of Min but examiner cited fig 1 of Min where hydroxysattabacin is being shown to have significant effects at 0.005 wt%. Regardless, even for the experimental example 2 of Min that the applicant refers to, the conditions of that experiment and the instant invention’s experiment are not the same. For instance, the instant invention uses 1 µM alpha-MSH to induce melanin production whereas Min uses 0.5 µM alpha-MSH. All variables that are not being evaluated would need to be the same in order to determine a difference in activity. 
Applicant’s arguments against Schulze are moot since that rejection is being withdrawn. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613        

/MARK V STEVENS/Primary Examiner, Art Unit 1613